DETAILED ACTION
Claims 1-20 are pending.  Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 13-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumant et al., Patent Application Publication No. 2018/0165610 (hereinafter Dumant) in view of Lin et al., Patent Application Publication No. 2010/0057468 (hereinafter Lin).

Regarding claim 1, Dumant teaches:
A computer-implemented method for querying a database system (Dumant Paragraph [0009], query to a data source database), the method comprising:
Dumant Paragraph [0009], query to a data source database), the query comprising an expression macro (EM) (Dumant Paragraph [0009], business intelligence language macro expressions in an intuitive and flexible manner, query to a data source database);
retrieving, by the one or more processors, metadata corresponding to the EM (Dumant Paragraph [0009], business intelligence language macro expressions in an intuitive and flexible manner, query to a data source database), the metadata comprising a definition string (Dumant Paragraph [0026], business objects and their mappings comprise a semantic layer, which is defined in metadata of BIL runtime);
Dumant does not expressly disclose:
processing, by the one or more processors, the query to provide a raw parse tree, the raw parse tree comprising an initial node representative of the 
replacing, by the one or more processors, the initial node with a node based on the definition string to provide a consumable parse tree; and
executing, by the one or more processors, the query within the database system using the consumable parse tree to provide a query result.
However, Lin teaches:
processing, by the one or more processors, the query to provide a raw parse tree (Lin Paragraph [0010], Script code is created from the parse tree), the raw parse tree comprising an initial node representative of the Lin Paragraph [0010], Script code is created from the parse tree);
replacing, by the one or more processors, the initial node with a node based on the definition string to provide a consumable parse tree (Lin Paragraph [0010], Script code is created from the parse tree, thereby consuming part of the parse tree to create a reduced parse tree); and
Lin Paragraph [0010], Script code is created from the parse tree, thereby consuming part of the parse tree to create a reduced parse tree).
The claimed invention and Lin are from the analogous art of parsing systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Dumant and Lin to have combined Dumant and Lin.
The motivation to combine Dumant and Lin is to improve queries by using parse trees.  It would have been obvious to one of ordinary skill in the art to take the system of Dumant and combine it with the parse trees of Lin in order to obtain the predictable result of improving queries.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Dumant and Lin.

Regarding claim 6, Dumant in view of Lin further teaches:
The method of claim 1, wherein the EM comprises at least one nested EM (Dumant Paragraph [0009], business intelligence language macro expressions in an intuitive and flexible manner, query to a data source database, Paragraph [0034], a BIL expression may be a recursive structure and may contain nested BIL expressions), the nested EM being represented by another initial node within the raw Dumant Paragraph [0033], metadata needed to generate a physical query: this metadata can either be passed from the client inside a nesting payload), the another initial node being replaced be another node based on a definition of the nested EM provided from metadata (Dumant Paragraph [0033], metadata needed to generate a physical query: this metadata can either be passed from the client inside a nesting payload).

Regarding claim 7, Dumant in view of Lin further teaches:
Dumant Paragraph [0029], creates query plans to be executed by data store 110. The data store 110 executes the query plans and returns corresponding rowsets).
consumable parse tree (Lin Paragraph [0010], Script code is created from the parse tree, thereby consuming part of the parse tree to create a reduced parse tree)

Regarding claim 8, Dumant teaches:
A non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors (Dumant Paragraph [0055], apparatus 1100 includes a processor 1110 operatively coupled to a communication device 1120, a data storage device 1130), cause the one or more processors to perform operations for querying a database system (Dumant Paragraph [0055], apparatus 1100 includes a processor 1110 operatively coupled to a communication device 1120, a data storage device 1130), the operations comprising:
receiving a query (Dumant Paragraph [0009], query to a data source database), the query comprising an expression macro (EM) (Dumant Paragraph [0009], business intelligence language macro expressions in an intuitive and flexible manner, query to a data source database);
retrieving metadata corresponding to the EM (Dumant Paragraph [0009], business intelligence language macro expressions in an intuitive and flexible manner, query to a data source database), the metadata comprising a definition string (Dumant Paragraph [0026], business objects and their mappings comprise a semantic layer, which is defined in metadata of BIL runtime);
Dumant does not expressly disclose:

replacing the initial node with a node based on the definition string to provide a consumable parse tree; and
executing the query within the database system using the consumable parse tree to provide a query result.
However, Lin teaches:
processing the query to provide a raw parse tree (Lin Paragraph [0010], Script code is created from the parse tree), the raw parse tree comprising an initial node representative of the EM (Lin Paragraph [0010], Script code is created from the parse tree);
replacing the initial node with a node based on the definition string to provide a consumable parse tree (Lin Paragraph [0010], Script code is created from the parse tree, thereby consuming part of the parse tree to create a reduced parse tree); and
executing the query within the database system using the consumable parse tree to provide a query result (Lin Paragraph [0010], Script code is created from the parse tree, thereby consuming part of the parse tree to create a reduced parse tree).
The claimed invention and Lin are from the analogous art of parsing systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Dumant and Lin to have combined Dumant and Lin.
The motivation to combine Dumant and Lin is to improve queries by using parse trees.  It would have been obvious to one of ordinary skill in the art to take the system of Dumant and combine it with the parse trees of Lin in order to obtain the predictable result of improving queries.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Dumant and Lin.


The computer-readable storage medium of claim 8, wherein the EM comprises at least one nested EM (Dumant Paragraph [0009], business intelligence language macro expressions in an intuitive and flexible manner, query to a data source database, Paragraph [0034], a BIL expression may be a recursive structure and may contain nested BIL expressions), the nested EM being represented by another initial node within the raw parse tree (Dumant Paragraph [0033], metadata needed to generate a physical query: this metadata can either be passed from the client inside a nesting payload), the another initial node being replaced be another node based on a definition of the nested EM provided from metadata (Dumant Paragraph [0033], metadata needed to generate a physical query: this metadata can either be passed from the client inside a nesting payload).

Regarding claim 14, Dumant in view of Lin further teaches:
The computer-readable storage medium of claim 8, wherein executing the query comprises executing a query execution plan that is provided based on the Dumant Paragraph [0029], creates query plans to be executed by data store 110. The data store 110 executes the query plans and returns corresponding rowsets).
consumable parse tree (Lin Paragraph [0010], Script code is created from the parse tree, thereby consuming part of the parse tree to create a reduced parse tree)

Regarding claim 15, Dumant teaches:
A system, comprising: one or more computers (Dumant Paragraph [0055], apparatus 1100 includes a processor 1110 operatively coupled to a communication device 1120, a data storage device 1130); and
a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device (Dumant Paragraph [0055], apparatus 1100 includes a processor 1110 operatively coupled to a communication device 1120, a data storage device 1130), cause the computing device to perform operations for querying a database system (Dumant Paragraph [0055], apparatus 1100 includes a processor 1110 operatively coupled to a communication device 1120, a data storage device 1130), the operations comprising:
receiving a query (Dumant Paragraph [0009], query to a data source database), the query comprising an expression macro (EM) (Dumant Paragraph [0009], business intelligence language macro expressions in an intuitive and flexible manner, query to a data source database);
retrieving metadata corresponding to the EM (Dumant Paragraph [0009], business intelligence language macro expressions in an intuitive and flexible manner, query to a data source database), the metadata comprising a definition string (Dumant Paragraph [0026], business objects and their mappings comprise a semantic layer, which is defined in metadata of BIL runtime);
Dumant does not expressly disclose:
processing the query to provide a raw parse tree, the raw parse tree comprising an initial node representative of the EM;
replacing the initial node with a node based on the definition string to provide a consumable parse tree; and
executing the query within the database system using the consumable parse tree to provide a query result.
However, Lin teaches:
processing the query to provide a raw parse tree (Lin Paragraph [0010], Script code is created from the parse tree), the raw parse tree comprising an initial node representative of the EM (Lin Paragraph [0010], Script code is created from the parse tree);
replacing the initial node with a node based on the definition string to provide a consumable parse tree (Lin Paragraph [0010], Script code is created from the parse tree, thereby consuming part of the parse tree to create a reduced parse tree); and
executing the query within the database system using the consumable parse tree to provide a query result (Lin Paragraph [0010], Script code is created from the parse tree, thereby consuming part of the parse tree to create a reduced parse tree).
The claimed invention and Lin are from the analogous art of parsing systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Dumant and Lin to have combined Dumant and Lin.
The motivation to combine Dumant and Lin is to improve queries by using parse trees.  It would have been obvious to one of ordinary skill in the art to take the system of Dumant and combine it with the parse trees of Lin in order to obtain the predictable result of improving queries.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Dumant and Lin.

Regarding claim 20, Dumant in view of Lin further teaches:
The system of claim 15, wherein the EM comprises at least one nested EM (Dumant Paragraph [0009], business intelligence language macro expressions in an intuitive and flexible manner, query to a data source database, Paragraph [0034], a BIL expression may be a recursive structure and may contain nested BIL expressions), the nested EM being represented by another initial node within the raw parse tree (Dumant Paragraph [0033], metadata needed to generate a physical query: this metadata can either be passed from the client inside a nesting payload), the another initial node being replaced be another node based on a definition of the nested EM provided from metadata (Dumant Paragraph [0033], metadata needed to generate a physical query: this metadata can either be passed from the client inside a nesting payload).

Claims 2, 3, 9, 10, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumant in view of Lin and Luks et al., Patent Application Publication No. 2013/0151534 (hereinafter Luks).

Regarding claim 2, Dumant in view of Lin teaches parent claim 1.
Dumant in view of Lin does not expressly disclose:
wherein processing the query to provide a raw parse tree comprises parsing the query by a parser, the parser comprising an 
However, Luks teaches:
wherein processing the query to provide a raw parse tree comprises parsing the query by a parser (Luks Paragraph [0106], the query is first received at a syntax-parsing module to create and output a parse tree 1004 for the query. The syntax-parsing step 1004 creates a parse tree of QueryNodes from the raw query), the parser comprising an Luks Paragraph [0106], the query is first received at a syntax-parsing module to create and output a parse tree 1004 for the query. The syntax-parsing step 1004 creates a parse tree of QueryNodes from the raw query).
The claimed invention and Luks are from the analogous art of query systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Dumant and Luks to have combined Dumant and Luks.
The motivation to combine Dumant and Luks is to improve query processing by using syntax analysis.  It would have been obvious to one of ordinary skill in the art to take the system of Dumant and combine it with the syntax of Luks in order to obtain the predictable result of improving query processing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Dumant and Luks.

Regarding claim 3, Dumant in view of Lin teaches parent claim 1.
Dumant in view of Lin does not expressly disclose:
wherein the metadata is retrieved from a metadata store through an application programming interface (API) based on a request comprising a view name and a view schema name.
However, Luks teaches:
wherein the metadata is retrieved from a metadata store through an application programming interface (API) based on a request comprising a view name and a view schema name (Luks Paragraph [0065], Application Programming Interface (HTTP API) for use in transferring information to and from users requesting search results from an Internet, Paragraph [0067], metadata that is defined and associated with the current term within the query).
The claimed invention and Luks are from the analogous art of query systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Dumant and Luks to have combined Dumant and Luks.
The motivation to combine Dumant and Luks is to improve query processing by using syntax analysis.  It would have been obvious to one of ordinary skill in the art to take the system of Dumant and combine it with the syntax of Luks in order to obtain the predictable result of improving query processing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Dumant and Luks.

Regarding claim 9, Dumant in view of Lin teaches parent claim 8.
Dumant in view of Lin does not expressly disclose:
wherein processing the query to provide a raw parse tree comprises parsing the query by a parser, the parser comprising an EM syntax that enables the parser to generate the initial node as a data structure to represent the EM provided within the query.
However, Luks teaches:
wherein processing the query to provide a raw parse tree comprises parsing the query by a parser (Luks Paragraph [0106], the query is first received at a syntax-parsing module to create and output a parse tree 1004 for the query. The syntax-parsing step 1004 creates a parse tree of QueryNodes from the raw query), the parser comprising an EM syntax that enables the parser to generate the initial node as a data structure to represent the EM provided within the query (Luks Paragraph [0106], the query is first received at a syntax-parsing module to create and output a parse tree 1004 for the query. The syntax-parsing step 1004 creates a parse tree of QueryNodes from the raw query).
The claimed invention and Luks are from the analogous art of query systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Dumant and Luks to have combined Dumant and Luks.
The motivation to combine Dumant and Luks is to improve query processing by using syntax analysis.  It would have been obvious to one of ordinary skill in the art to take the system of Dumant and combine it with the syntax of Luks in order to obtain the predictable result of improving query processing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Dumant and Luks.

Regarding claim 10, Dumant in view of Lin teaches parent claim 8.
Dumant in view of Lin does not expressly disclose:
wherein the metadata is retrieved from a metadata store through an application programming interface (API) based on a request comprising a view name and a view schema name.
However, Luks teaches:
wherein the metadata is retrieved from a metadata store through an application programming interface (API) based on a request comprising a view name and a view schema name (Luks Paragraph [0065], Application Programming Interface (HTTP API) for use in transferring information to and from users requesting search results from an Internet, Paragraph [0067], metadata that is defined and associated with the current term within the query).
The claimed invention and Luks are from the analogous art of query systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Dumant and Luks to have combined Dumant and Luks.
The motivation to combine Dumant and Luks is to improve query processing by using syntax analysis.  It would have been obvious to one of ordinary skill in the art to take the system of Dumant and combine it with the syntax of Luks in order to obtain the predictable result of improving query processing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Dumant and Luks.

Regarding claim 16, Dumant in view of Lin teaches parent claim 15.
Dumant in view of Lin does not expressly disclose:
wherein processing the query to provide a raw parse tree comprises parsing the query by a parser, the parser comprising an EM syntax that enables the parser to generate the initial node as a data structure to represent the EM provided within the query.
However, Luks teaches:
wherein processing the query to provide a raw parse tree comprises parsing the query by a parser (Luks Paragraph [0106], the query is first received at a syntax-parsing module to create and output a parse tree 1004 for the query. The syntax-parsing step 1004 creates a parse tree of QueryNodes from the raw query), the parser comprising an EM syntax that enables the parser to generate the initial node as a data structure to represent the EM provided within the query (Luks Paragraph [0106], the query is first received at a syntax-parsing module to create and output a parse tree 1004 for the query. The syntax-parsing step 1004 creates a parse tree of QueryNodes from the raw query).
The claimed invention and Luks are from the analogous art of query systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Dumant and Luks to have combined Dumant and Luks.
The motivation to combine Dumant and Luks is to improve query processing by using syntax analysis.  It would have been obvious to one of ordinary skill in the art to take the system of Dumant and combine it with the syntax of Luks in order to obtain the predictable result of improving query processing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Dumant and Luks.

Regarding claim 17, Dumant in view of Lin teaches parent claim 15.
Dumant in view of Lin does not expressly disclose:
wherein the metadata is retrieved from a metadata store through an application programming interface (API) based on a request comprising a view name and a view schema name.
However, Luks teaches:
wherein the metadata is retrieved from a metadata store through an application programming interface (API) based on a request comprising a view name and a view schema name (Luks Paragraph [0065], Application Programming Interface (HTTP API) for use in transferring information to and from users requesting search results from an Internet, Paragraph [0067], metadata that is defined and associated with the current term within the query).
The claimed invention and Luks are from the analogous art of query systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Dumant and Luks to have combined Dumant and Luks.
The motivation to combine Dumant and Luks is to improve query processing by using syntax analysis.  It would have been obvious to one of ordinary skill in the art to take the system of Dumant and combine it with the syntax of Luks in order to obtain the predictable result of improving query processing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Dumant and Luks.

Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumant in view of Lin and Boschee et al., Patent Application Publication No. 2009/0100053 (hereinafter Boschee).

Regarding claim 4, Dumant in view of Lin teaches parent claim 1.
Dumant in view of Lin does not expressly disclose:
wherein a preprocessor receives the raw parse tree from a parser and replaces the initial node with the node to provide the consumable parse tree
However, Boschee teaches:
wherein a preprocessor receives the raw parse tree from a parser and replaces the initial node with the node to provide the consumable parse tree (Boschee Paragraph [0053], preprocessing creates a first parse tree, Paragraph [0054], preprocessing creates a second parse tree).
The claimed invention and Boschee are from the analogous art of parse tree systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Dumant and Boschee to have combined Dumant and Boschee.
The motivation to combine Dumant and Boschee is to improve processing by using preprocessing.  It would have been obvious to one of ordinary skill in the art to take the system of Dumant and combine it with the preprocessing of Boschee in order to obtain the predictable result of improving processing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Dumant and Boschee.

Regarding claim 11, Dumant in view of Lin teaches parent claim 8.
Dumant in view of Lin does not expressly disclose:
wherein a preprocessor receives the raw parse tree from a parser and replaces the initial node with the node to provide the consumable parse tree.
However, Boschee teaches:
wherein a preprocessor receives the raw parse tree from a parser and replaces the initial node with the node to provide the consumable parse tree (Boschee Paragraph [0053], preprocessing creates a first parse tree, Paragraph [0054], preprocessing creates a second parse tree).
The claimed invention and Boschee are from the analogous art of parse tree systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Dumant and Boschee to have combined Dumant and Boschee.
The motivation to combine Dumant and Boschee is to improve processing by using preprocessing.  It would have been obvious to one of ordinary skill in the art to take the system of Dumant and combine it with the preprocessing of Boschee in order to obtain the predictable result of improving processing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Dumant and Boschee.

Regarding claim 18, Dumant in view of Lin teaches parent claim 15.
Dumant in view of Lin does not expressly disclose:
wherein a preprocessor receives the raw parse tree from a parser and replaces the initial node with the node to provide the consumable parse tree.
However, Boschee teaches:
wherein a preprocessor receives the raw parse tree from a parser and replaces the initial node with the node to provide the consumable parse tree (Boschee Paragraph [0053], preprocessing creates a first parse tree, Paragraph [0054], preprocessing creates a second parse tree).
The claimed invention and Boschee are from the analogous art of parse tree systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Dumant and Boschee to have combined Dumant and Boschee.
The motivation to combine Dumant and Boschee is to improve processing by using preprocessing.  It would have been obvious to one of ordinary skill in the art to take the system of Dumant and combine it with the preprocessing of Boschee in order to obtain the predictable result of improving processing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Dumant and Boschee.

Claims 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumant in view of Lin and Petculescu et al., Patent Application Publication No. 2015/0188978 (hereinafter Petculescu).

Regarding claim 5, Dumant in view of Lin teaches parent claim 1.
Dumant in view of Lin does not expressly disclose:
wherein the metadata is generated during a data definition language (DDL) phase and is stored in a persistence layer of the database system.
However, Petculescu teaches:
wherein the metadata is generated during a data definition language (DDL) phase and is stored in a persistence layer of the database system (Petculescu Paragraph [0041], final data synced to the persistence layer, Paragraph [0042], new metadata/partitions resulting from data definition language operations).
The claimed invention and Petculescu are from the analogous art of query systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Dumant and Petculescu to have combined Dumant and Petculescu.
The motivation to combine Dumant and Petculescu is to improve metadata by using a data definition language.  It would have been obvious to one of ordinary skill in the art to take the system of Dumant and combine it with the data definition language of Petculescu in order to obtain the predictable result of improving metadata.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Dumant and Petculescu.

Regarding claim 12, Dumant in view of Lin teaches parent claim 8.
Dumant in view of Lin does not expressly disclose:
wherein the metadata is generated during a data definition language (DDL) phase and is stored in a persistence layer of the database system.
However, Petculescu teaches:
wherein the metadata is generated during a data definition language (DDL) phase and is stored in a persistence layer of the database system (Petculescu Paragraph [0041], final data synced to the persistence layer, Paragraph [0042], new metadata/partitions resulting from data definition language operations).
The claimed invention and Petculescu are from the analogous art of query systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Dumant and Petculescu to have combined Dumant and Petculescu.
The motivation to combine Dumant and Petculescu is to improve metadata by using a data definition language.  It would have been obvious to one of ordinary skill in the art to take the system of Dumant and combine it with the data definition language of Petculescu in order to obtain the predictable result of improving metadata.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Dumant and Petculescu.

Regarding claim 19, Dumant in view of Lin teaches parent claim 15.
Dumant in view of Lin does not expressly disclose:
wherein the metadata is generated during a data definition language (DDL) phase and is stored in a persistence layer of the database system.
However, Petculescu teaches:
wherein the metadata is generated during a data definition language (DDL) phase and is stored in a persistence layer of the database system (Petculescu Paragraph [0041], final data synced to the persistence layer, Paragraph [0042], new metadata/partitions resulting from data definition language operations).
The claimed invention and Petculescu are from the analogous art of query systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Dumant and Petculescu to have combined Dumant and Petculescu.
The motivation to combine Dumant and Petculescu is to improve metadata by using a data definition language.  It would have been obvious to one of ordinary skill in the art to take the system of Dumant and combine it with the data definition language of Petculescu in order to obtain the predictable result of improving metadata.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Dumant and Petculescu.

Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive. A detailed explanation is provided below.

On pages 8-11, Applicant argues against the rejection under 35 U.S.C. 103.
On page 8-10, Applicant argues that Lin is non-analogous art, the Examiner disagrees.  Applicant further states that the instant application is directed to “computer-implemented methods for querying a database system” and “to providing expressions macros (EMs) within queries to enable flexibility in orders of operation (e.g., aggregate then calculate)”.  While the instant application may be directed to these features, it does not mean that Lin is not ‘reasonably pertinent’ to the problem.  Lin is directed to using and creating parse trees (Paragraph [0010]).  The claims and specification of the instant application also heavily rely on the use of parse trees.  Even though Lin does not use queries and uses XML/JavaScript applications, the use of parse trees show how Lin is from an analogous art to the claimed invention.  An analogous reference only needs to be from either the same field of endeavor as the claimed invention or reasonably pertinent to the problem faced by the inventor.  One of ordinary skill in the art would find Lin relevant to the problem faced by the applicant since both are directed to using parse trees.  Therefore, Lin is reasonably pertinent to the problem faced by the inventor(s).
On page 10, Applicant argues that Lin fails to teach “processing, by the one or more processors, the query to provide a raw parse tree, the raw parse tree comprising an initial node representative of the EM”, the Examiner disagrees.  Applicant similarly argues against Lin teaching “replacing, by the one or more processors, the initial node with a node based on the definition string to provide a consumable parse tree” and “executing, by the one or more processors, the query within the database system using the consumable parse tree to provide a query result”, the Examiner disagrees.  Lin teaches that Script code is created from the parse tree, thereby consuming part of the parse tree to create a reduced parse tree (Paragraph [0010]).  Lin also discloses creating an XML parse tree (Paragraph [0007]).  This shows that Lin teaches creating a parse tree from code.  Dumant teaches business intelligence language macro expressions in an intuitive and flexible manner and a query to a data source database (Paragraph [0009]).  This shows that Dumant teaches the EM and a query.  The combination of these references would allow for one of ordinary skill in the art to create a parse tree from the query representing the EM since Lin teaches the parse tree while Dumant teaches the query and EM.  Therefore, Dumant in combination with Lin teaches the argued limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN D EYERS/               Examiner, Art Unit 2164    

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164